UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-53355 GAMMA PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Delaware 72-1235452 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7477 W. Lake Mead Blvd., Suite 170 Las Vegas, NV89128-1026 (Address including zip code of principal executive offices) (702) 989-5262 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] There were 63,584,397 shares of the registrant’s common stock, $0.001 par value, outstanding as of July 12, 2010. GAMMA PHARMACEUTICALS INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS Page SPECIAL CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 3 PART IFINANCIAL INFORMATION Item 1Financial Statements 4 Consolidated Statements of Operations for the six months ended September 30, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended September 30, 2009 and 2008 (unaudited) 5 Consolidated Balance Sheets as of September 30, 2009 (unaudited) and March 31, 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3Quantitative and Qualitative Disclosures About Market Risk 35 Item 4Controls and Procedures 35 PART IIOTHER INFORMATION Item 1Legal Proceedings 36 Item 1ARisk Factors 36 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3Defaults Upon Senior Securities 47 Item 4Submission of Matters to a Vote of Security Holders 47 Item 5Other Information 47 Item 6Exhibits 48 2 SPECIAL CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS In this quarterly report, we include some forward-looking statements that involve substantial risks and uncertainties and other factors that may cause our operational and financial activity and results to differ from those expressed or implied by these forward-looking statements.In many cases, you can identify these statements by forward-looking words such as "may," "expect," "anticipate," "believe," "estimate," "plan," "intend" and "continue," or similar words.You should read statements that contain these words carefully because they discuss our future expectations, contain projections of our future results of operations or of our financial condition, or state other "forward-looking" information. You should not place undue reliance on these forward-looking statements.The section captioned "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as any cautionary language in this quarterly report, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from our expectations. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We do not undertake any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Because of the risks and uncertainties, the forward-looking events and circumstances discussed in this quarterly report might not occur. You should read the section captioned "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in conjunction with the unaudited condensed consolidated financial statements and the related notes that appear elsewhere in this report and in conjunction with our discussion and analysis in our audited annual report on Form 10-K for the year ended March 31, 2009 which we filed on July 15, 2009. 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Gamma Pharmaceuticals, Inc. Consolidated Statements of Operations (unaudited) For the three months ended For the six months ended September 30, September 30, Revenues $
